internal_revenue_service number info release date index number ------------------------- --------------------------------- ------------------------ -------------------- ------------------------------------ in re -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no telephone number --------------------- refer reply to cc tege eb ec genin-133344-04 date date dear ------------- this is in reply to your date letter on behalf of the above-referenced taxpayer the taxpayer requesting the revocation of an election made under sec_83 of the internal_revenue_code we hope that the following general information will prove helpful to you section dollar_figure of revproc_2004_1 2004_1_irb_1 defines an information_letter as a statement issued by the internal_revenue_service that calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts this section also states that an information_letter is advisory only and has no binding effect on the service sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the fair_market_value of the property less the amount_paid for the property shall be included in the gross_income of the recipient in the first taxable_year in which the recipient s interest in the property is not subject_to a substantial_risk_of_forfeiture under sec_83 of the code the recipient of restricted_stock may elect to include the value of the stock in his or her gross_income in the year in which he or she receives the stock although the stock remains subject_to a substantial_risk_of_forfeiture during that year an election under sec_83 must be made not later than days after the date the stock is transferred sec_83 and sec_1_83-2 of the income_tax regulations provide that an election under sec_83 may not be revoked without the consent of the commissioner of internal revenue the regulations also provide that such consent will only be granted where the person filing the election is under a mistake of fact as to the genin-133344-04 underlying transaction and must be requested within days of the date on which the mistake of fact first became known to the person who made the election in any event neither a mistake as to the value or decline in the value of the property for which an election was made nor the failure of anyone to perform an act that was contemplated at the time of transfer of the property constitute a mistake of fact for this purpose you indicate that the amistake of fact was that the taxpayer believed the signing of the sec_83 election was mandatory however the information supplied does not suggest a amistake of fact as to the underlying transaction the aunderlying transaction being the employer s transfer of the restricted_property to the taxpayer rather the information submitted suggests that the taxpayer did not understand the tax consequences of making a sec_83 election this is a mistake of law your submission also indicates that the sec_83 election was made more than days after the date of the transfer of the property in such a case the sec_83 election would not have been valid when made we hope that the above general information is helpful to you if the taxpayer desires a private_letter_ruling on the matter you may request one under the procedures contained in revproc_2004_1 sincerely yours _________________________________ catherine livingston fernandez chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
